Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claim 7-11 are pending.
Claim 7-11 are rejected.

Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5. A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6. Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US-PG-PUB 2019/0215870 A1) relying on provisional 62615287.








The application is about communication method and is shown in fig. 6

    PNG
    media_image1.png
    776
    886
    media_image1.png
    Greyscale











The primary reference is about resource assignment and is shown in fig.30 

    PNG
    media_image2.png
    776
    886
    media_image2.png
    Greyscale










As to claim 7.Babaei teaches a terminal device (Babaei [0545] a Ue configured with higher layer parameter see provisional 62615287 [0308]) comprising:
higher layer circuitry configured to receive first information (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional 62615287 [0307]), and second information (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information see provisional 62615287 [0307]),
reception circuitry configured to receive a physical downlink control channel (PDCCH) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256])
carrying downlink control information (DCI) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]) including a channel state information (CSI) request field (Babaei [0540] a DCI request field see provisional [0307]), and
transmission circuitry configured to transmit a CSI report based on the CSI request field (Babaei [0540] when DCI CSI request field is 0 is request and no report is being sent i.e. CSI report taking place based on CSI request field and a trigger state is initiated using DCI CSI request field see provisional [0307]), wherein 
the first information indicating a plurality of CSI trigger states (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional [0307]),
 (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information and Nts is the number of bits i.e. size  of the CSI request field and Nts can take the value {0,1,2,3,4,5,6} see provisional [0307]),
in a case that a quantity of the plurality of CSI trigger states is greater than 2(the power NTS) — 1 (Babaei [0542] in case number of CSI triggering states is greater than 2(the power NTS) — 1 [0542] lines 10-14, When the number of configured CSI triggering states in AperiodicReportTrigger is greater than 2^Nts -1, where Nts is the number of bits in the DCI CSI request field, the UE receives a selection command [10, TS 38.321] used to map up to 2^Nts -1 trigger states to the codepoints of the DCI CSI request field. Nts is configured by the higher layer parameter ReportTriggerSize and Nts 6 {d. 2, 3, 4, 5, 6}. See provisional [0307] see also [0307] lines 10-14) each code point of the CSI request field is mapped to one of the CSI trigger states (looking at applicant specification [0093] it does not clearly disclose a one to one mapping based on a condition being made met and only shows a mapping between 2(power to NTS) trigger states to the code point of the csi request field based on this  Babaei [0542]  a mapping taking place between the 2(the power NTS) — 1 trigger state to the codepoints of the DCI CSI request field and each aperiodic CSI-RS resource associated with each triggering state see provisional [0307]), and the one of the CSI trigger states is selected by medium access control (MAC) circuitry of the terminal device (Babaei [0542]  a selection command being received by Ue based on the condition being met see provisional [0307] and see also [0447] MAC layer providing command see provisional [0225]),
 (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 see provisional [0307) the CSI request field directly indicates one from the plurality of the CSI trigger states (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 the DCI CSI request field directly indicates the triggering state see provisional [0307).

As to claim 8. Babaei teaches  wherein the MAC circuitry configured to indicate an indication for selection of the CSI trigger states (Babaei [0542]  a selection command being received by Ue based on the condition being met see provisional [0307] and see also [0447] MAC layer providing command see provisional [0225]),and one of the CSI trigger states corresponding to “1” in the indication is mapped to a code point in the CSI request field (compare with applicant specification as field [0093] and [0106] Babaei [0542] NTS can take value of [0,1,2,3,4,5,6] and for NTS =2 we have 4 possible bit combination 00,01,10,11 a direct indication for a one to one mapping between a single CSI-RS resource and one trigger state corresponding to 01 see provisional [0307]).

As to claim 9. Babaei teaches a communication method for a terminal device (Babaei [0545] a Ue configured with higher layer parameter see provisional 62615287 [0308]) the communication method comprising:
receiving first information (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional 62615287 [0307]), and second  (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information see provisional 62615287 [0307]),
receiving a physical downlink control channel (PDCCH) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]) carrying downlink control information (DCI) (DCI) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256])including a channel state information (CSI) request field (Babaei [0540]  a DCI request field see provisional [0307]), and
transmitting a CSI report based on the CSI request field (Babaei [0540] when DCI CSI request field is 0 is request and no report is being sent i.e. CSI report taking place based on CSI request field and a trigger state is initiated using DCI CSI request field see provisional [0307]), wherein
 the first information indicating a plurality of CSI trigger states (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional [0307]),
the second information indicates a size NTS of the CSI request field in the DCI (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information and Nts is the number of bits i.e. size  of the CSI request field and Nts can take the value {0,1,2,3,4,5,6} see provisional [0307]),and, in a case that a quantity of the plurality of CSI trigger states is greater than 2(power of NTS) _ 1 (Babaei [0542] in case number of CSI triggering states is greater than 2(the power NTS) — 1 [0542] lines 10-14, When the number of configured CSI triggering states in AperiodicReportTrigger is greater than 2^Nts -1, where Nts is the number of bits in the DCI CSI request field, the UE receives a selection command [10, TS 38.321] used to map up to 2^Nts -1 trigger states to the codepoints of the DCI CSI request field. Nts is configured by the higher layer parameter ReportTriggerSize and Nts 6 {d. 2, 3, 4, 5, 6}. See provisional [0307] see also [0307] lines 10-14) each code point of the CSI request field is mapped to one of the CSI trigger states(looking at applicant specification [0093] it does not clearly disclose a one to one mapping based on a condition being made met and only shows a mapping between 2(power to NTS) trigger states to the code point of the csi request field based on this  Babaei [0542]  a mapping taking place between the 2(the power NTS) — 1 trigger state to the codepoints of the DCI CSI request field and each aperiodic CSI-RS resource associated with each triggering state see provisional [0307]), and the one of the CSI rigger states is selected by the terminal device (Babaei [0307]  a selection command being received by Ue based on the condition being met and see also [0225] MAC layer providing command),
in a case that a quantity of the plurality of CSI trigger states is less than or equal to 2(power of  NTS) _ 1 (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 see provisional [0307), the CSI request field directly indicates one from the plurality of the CSI trigger states (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 the DCI CSI request field directly indicates the triggering state see provisional [0307).


As to claim 10. Babaei teaches a base station device (Babaei [0216] a gnb i.e. a 5g type base station controlling a Ue provisional [0285]) comprising:
higher layer circuitry configured to transmit first information (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional 62615287 [0307]), and second information (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information see provisional 62615287 [0307]),
transmission circuitry configured to transmit a physical downlink control channel (PDCCH) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]),
carrying downlink control information (DCI) (DCI) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]) including a channel state information (CSI) request field (Babaei [0540] a DCI request field see provisional [0307]), and
reception circuitry configured to receive a CSI report based on the CSI request field (Babaei [0540] when DCI CSI request field is 0 is request and no report is being sent i.e. CSI report taking place based on CSI request field and a trigger state is initiated using DCI CSI request field see provisional [0307]), wherein
the first information indicating a plurality of CSI trigger states (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional [0307]),
(Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information and Nts is the number of bits i.e. size  of the CSI request field and Nts can take the value {0,1,2,3,4,5,6} see provisional [0307]),and
in a case that a quantity of the plurality of CSI trigger states is greater than 2(power of NTS) — 1(Babaei [0542] in case number of CSI triggering states is greater than 2(the power NTS) — 1 [0542] lines 10-14, When the number of configured CSI triggering states in AperiodicReportTrigger is greater than 2^Nts -1, where Nts is the number of bits in the DCI CSI request field, the UE receives a selection command [10, TS 38.321] used to map up to 2^Nts -1 trigger states to the codepoints of the DCI CSI request field. Nts is configured by the higher layer parameter ReportTriggerSize and Nts 6 {d. 2, 3, 4, 5, 6}. See provisional [0307] see also [0307] lines 10-14),each code  point of the CSI request field is mapped to one of the CSI trigger states (looking at applicant specification [0093] it does not clearly disclose a one to one mapping based on a condition being made met and only shows a mapping between 2(power to NTS) trigger states to the code point of the csi request field based on this  Babaei [0542]  a mapping taking place between the 2(the power NTS) — 1 trigger state to the codepoints of the DCI CSI request field and each aperiodic CSI-RS resource associated with each triggering state see provisional [0307]), and the one of the CSI trigger states is selected by the terminal device(Babaei [0542]  a selection command being received by Ue based on the condition being met see provisional [0307] and see also [0447] MAC layer providing command see provisional [0225]),
 (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 see provisional [0307) the CSI request field directly indicates one from the plurality of the CSI trigger states (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 the DCI CSI request field directly indicates the triggering state see provisional [0307).

As to claim 11. A communication method for a base station device (Babaei [0216] a gnb i.e. a 5g type base station controlling a Ue provisional [0285]), the communication method comprising:
transmitting first information (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional 62615287 [0307]), and second information (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information see provisional 62615287 [0307]),
transmitting a physical downlink control channel (PDCCH) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]),carrying downlink control information (DCI) (DCI) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256])including a channel state information (CSI) request field (Babaei [0540]  a DCI request field see provisional [0307]), and
(Babaei [0540] when DCI CSI request field is 0 is request and no report is being sent i.e. CSI report taking place based on CSI request field and a trigger state is initiated using DCI CSI request field see provisional [0307]), wherein
the first information indicating a plurality of CSI trigger states (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional [0307]),
the second information indicates a size NTS of the CSI request field in the DCI (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information and Nts is the number of bits i.e. size  of the CSI request field and Nts can take the value {0,1,2,3,4,5,6} see provisional [0307]),
and
in a case that a quantity of the plurality of CSI trigger states is greater than 2(power NTS) — 1(Babaei [0542] in case number of CSI triggering states is greater than 2(the power NTS) — 1 [0542] lines 10-14, When the number of configured CSI triggering states in AperiodicReportTrigger is greater than 2^Nts -1, where Nts is the number of bits in the DCI CSI request field, the UE receives a selection command [10, TS 38.321] used to map up to 2^Nts -1 trigger states to the codepoints of the DCI CSI request field. Nts is configured by the higher layer parameter ReportTriggerSize and Nts 6 {d. 2, 3, 4, 5, 6}. See provisional [0307] see also [0307] lines 10-14),each code point of the CSI request field is mapped to one of the CSI trigger states(looking at applicant specification [0093] it does not clearly disclose a one to one mapping based on a condition being made met and only shows a mapping between 2(power to NTS) trigger states to the code point of the csi request field based on this  Babaei [0542]  a mapping taking place between the 2(the power NTS) — 1 trigger state to the codepoints of the DCI CSI request field and each aperiodic CSI-RS resource associated with each triggering state see provisional [0307]), and the one of the CSI trigger states is selected by the terminal device(Babaei [0542]  a selection command being received by Ue based on the condition being met see provisional [0307] and see also [0447] MAC layer providing command see provisional [0225]),
in a case that a quantity of the plurality of CSI trigger states is less than or equal to 2(power of NTS) _ 1, (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 see provisional [0307) ,the CSI request field directly indicates one from the plurality of the CSI trigger states(Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 the DCI CSI request field directly indicates the triggering state see provisional [0307).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure WO2017/078601 A1 method and apparatus for configuration measurement.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/           Examiner, Art Unit 2412